DETAILED ACTION

Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-8 and 17-20, drawn to a method of additive manufacturing, classified in B22F10/31.
Group II. Claims 9-16, drawn to an additive manufacturing system, classified in B29C64/393.
The inventions are independent or distinct, each from the other because:
Groups I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process, such as a welding/brazing process where the welding material is in non-powdered form (e.g., rod).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

For apparatus claims, it is primarily the claimed structural features that are given patentable weight while other features, such as material worked upon by the apparatus, are not given patentable weight, whereas for process claims, examination takes into account features such as material worked upon or operating procedures that may belong to classes/subclasses different from that of a corresponding apparatus.  Furthermore, the apparatus claims would extend to different areas of consideration since the material worked upon would not limit prior art references because references merely need to have a similar structure that is capable of working upon the materials, whereas those same references that read on apparatus claims might not be applicable to the process claims.
Applicant is advised that for the reply to this requirement to be complete, it must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election by Telephone
During a telephone conversation with Christopher Schaffer on 09/10/2020, a provisional election was made to prosecute the invention of Group I, claims 1-8 and 17-20.  Affirmation of this election must be made by applicant in replying to this Office action.
Claims 9-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Five (5) information disclosure statement(s) (IDS) were submitted on 01/23/2019, 05/31/2019, 09/06/2019, 04/29/2020, and 11/09/2020.  The submissions were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Objection to the Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Character 206.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference sign (1212) (paragraphs [0075], [0076]).  The existence of characters 1212-1, 1212-2, and 1212-3 is acknowledged (FIG. 12D); however, these characters are not identical to 1212.  Therefore, they are not substitutable for one another.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is indefinite because the preamble does not match the method steps.  Specifically, the preamble recites that the method is directed to an additive manufacturing method.  However, the body of the claim recites steps directed to correcting temperature data based on estimations.  The claim does not recite any build steps associated with an additive manufacturing method.  Although the claim recites the phrase “during an additive manufacturing operation,” this language does not necessarily refer to the build steps of an additive manufacturing process, as the phrase is so broad to encompass other parts of the additive manufacturing process, such as pretreatment of material prior to an additive process or post-treatment of articles after the build process.  
Further regarding claim 1, the phrase “during an additive manufacturing operation” is indefinite because it is ambiguous.  It is unclear which at which part of the additive manufacturing process the temperature collection occurs.  In addition to covering the build process, the phrase could also encompass other parts of the additive manufacturing process, such as pretreatment of material prior to an additive process or post-treatment of articles after the build process.
Regarding claims 2-8, the claims are likewise rejected, as they require all the features of rejected claim 1.
Further regarding claim 7, the term “estimated area” as applied to the heated region and the hot spot is indefinite because it is unclear whether the term corresponds to the “size” of the heated region and hot spot, as recited in claim 1, or whether the estimated area refers to some other parameter distinct from size.
Regarding claim 17, the claim is indefinite because the preamble does not match the method steps.  Specifically, the preamble recites that the method is directed to an additive manufacturing method.  However, the body of the claim recites steps directed to correcting temperature data based on estimations.  The claim does not recite any build steps associated with an additive manufacturing method.  Although the claim recites the phrase “heating a powder distributed across a powder bed,” this language does not necessarily refer to the build steps of an additive manufacturing process, as heating a powder does not necessarily result in consolidation of powders.  The phrase is so broad to encompass other parts of the additive manufacturing process, such as pretreatment of material prior to an additive process.  
Further regarding claim 17, the term “measured temperature” (“...scaling a measured temperature...”) is indefinite because it is unclear whether the term corresponds to the heat measured in the ‘measuring heat’ step or whether the term refers to some other temperature parameter.
Regarding claim 18, there is insufficient antecedent basis for the phrase “the laser spot” in the claim.
Regarding claim 19, there is insufficient antecedent basis for the phrase “the material” in the claim.
Regarding claim 20, the claim is likewise rejected, as it requires all the features of rejected claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, 8, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0128738 (A1) to Lo et al. (“Lo”).
Regarding claims 1 and 8, Lo discloses a method for accurately measuring and obtaining actual temperature of a process area for a powder bed fusion process, e.g., SLS or SLM (additive manufacturing methods).  Paragraphs [0001]-[0006], [0036].  The method includes the following steps: (a) heating a layer of powder by means of laser 360) (estimating a size of a hot spot) (paragraphs [0055], [0056]); (c) simulating a spot size area (350) (estimating a size of a heated region in a field of view that contribute to temperature) (paragraphs [0055], [0056]); and (d) calculating an error and adjusting emissivity iteratively until the average error between temperature and simulation is smaller (paragraphs [0009], [0016], [0058], [0059]; claim 8) (correcting temperature).  FIGS. 1, 3A, 3B, and 3C.
The temperature of the heated powder layer is measured (107, 109, 113, 115) (collecting temperature data across the surface) by a pyrometer (non-imaging optical sensor having a defined field of view).  FIG. 1; paragraphs [0067], [0070].  The simulations are repeated for each layer taking into account factors based on changes in time and temperature.  Paragraphs [0039], [0051].  Because actual measurements accompany the simulations (FIG. 1), the actual measurements also correlate with changes based on time and temperature. 
In one embodiment, the process area (360) is the melting pool (hottest region formed on the surface by the heat source).  Paragraphs [0020], [0053].
The calculation of the error used to adjust temperature (Formula (4)) is based on temperature simulation (Formula (1)), which is based on the nodes, which are calculated based on process area and spot size (Formula (3)) (correction based on estimated hot spot and estimated heated region).  
Regarding claim 3, FIG. 3A shows a simulation computation of a temperature distribution of a substrate, powder layer, and melt pool (thermal field showing temperature distribution as a function of space).  Paragraph [0050].
Regarding claims 5 and 6, the simulation is based on powder bed parameters (physical properties), e.g., packing density and thermal conductivity, and parameters of the laser (energy) beam (operating parameters), e.g., radium (size) of a laser beam.  Paragraphs [0017], [0018], [0046], [0047].
Regarding claim 17, Lo discloses a method for accurately measuring and obtaining actual temperature of a process area for a powder bed fusion process, e.g., SLS or SLM (additive manufacturing methods).  Paragraphs [0001]-[0006], [0036].  The method includes the following steps: (a) heating a layer of powder by means of laser (heat source) (paragraphs [0067]-[0070]); (b) simulating a measured process area (360) (estimating a size of a hot spot) (paragraphs [0055], [0056]); (c) simulating a spot size area (350) (estimating a size of a heated region in a field of view that contribute to temperature) (paragraphs [0055], [0056]); and (d) calculating an error and adjusting emissivity iteratively until the average error between temperature and simulation is smaller (paragraphs [0009], [0016], [0058], [0059]; claim 8) (scaling temperature by a correction factor).  FIGS. 1, 3A, 3B, and 3C.
The temperature of the heated powder layer is measured (107, 109, 113, 115
In one embodiment, the process area (360) is the melting pool (hottest region formed on the surface by the heat source).  Paragraphs [0020], [0053].
The calculation of the error used to adjust temperature (Formula (4)) is based on temperature simulation (Formula (1)), which is based on the nodes, which are calculated based on process area and spot size (Formula (3)) (correction factor based on estimated areas of hot spot and heated region).  
Regarding claim 19, FIG. 3A shows a simulation computation of a temperature distribution of a substrate, powder layer, and melt pool (thermal field showing temperature distribution as a function of space).  Paragraph [0050].  The simulation is based on powder bed parameters (physical properties), e.g., packing density and thermal conductivity, and parameters of the laser (energy) beam (operating parameters), e.g., radium (size) of a laser beam.  Paragraphs [0017], [0018], [0046], [0047].  The simulations are repeated for each layer taking into account factors based on changes in time and temperature over a given space.  Paragraphs [0039], [0051].  

Status of Claims
Claims 2, 4, 7, 18, and 20 are free from prior art rejections.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0048064 (A1) to Cheverton et al. discloses generating a correction factor based on the size and/or temperature of the melt pool.  Paragraphs [0007], [0008].
US 2019/0113398 (A1) to Comas et al. discloses calibrating temperature by comparing readings from sensor and camera.  Paragraph [0011].
US 2008/0262659 (A1) to Huskamp discloses calibrating a heater to provide consistent temperature distribution.  Calibration occurs by adjusting energy, resistance, or heater position.  FIG. 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
March 22, 2021